UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

--- x
U.S. BANK NATIONAL ASSOCIATION,
Plaintiff(s), ORDER
- against - 19 Civ. 7595 (NSR)
PARKER, et al.,
Defendant(s).
- xX

Roman, D.J.:

The Court having been advised that all claims asserted herein have been settled, it
is

ORDERED, that the above-entitled action be and hereby is discontinued, without
costs to either party, subject to reopening should the settlement not be consummated within
forty-five (45) days of the date hereof.

The parties are advised that if they wish the Court to retain jurisdiction in this
matter for purposes of enforcing any settlement agreement, they must submit the settlement
agreement to the Court within the next 45 days with a request that the agreement be “so ordered”

by the Court.
SO ORDERED.

White Plains, New York
~ February 21, 2020

   

 

 

Nelson S. Roman, U.S.D J.

 
